Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 03/16/2022 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 & 6-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by 
Hazzani (U.S. Publication 2011/0069173) 
As to claims 1 & 10-11, Hazzani discloses an image capture apparatus comprising: an image capture unit (32A-32D, Fig. 1 & [0029] discloses five video cameras spread out over area 22); a communication unit (48, Fig. 1 & [0034] discloses a video subsystem which communicates with object tracking status and passes status to 36 video subsystem) that receives subject information about a subject captured by an external apparatus (44, Fig. 1 & [0034] discloses a location tracking subsystem which measures the geographical locations of wireless communication terminals 28 in area 22); and a control unit (36, Fig. 1 & [0034] discloses a video subsystem notified by 44 subsystem of subject location) that controls the image capture apparatus based on a first operation mode in a case where the subject information does not include information about a main subject, or based on a second operation mode in a case where the subject information includes the information about the main subject ([0040-0043]) discloses automatic camera handoff…as user 24, fig. 1 moves thru area 22, location tracking subsystem 44 measures the geographical location of terminal 28 and sends location to correlation system 48 which is passed to server 70….server 70 determines which camera contains object for image capture tracking handoff), wherein the first operation mode is an operation mode of searching for the main subject, and the second operation mode is an operation mode of capturing an image of the subject at an angle of view that is different from an angle of view of the external apparatus (132, Fig. 4 & [0054] discloses a check is made whether a camera hand off is needed, if not a search for users location is not conducted…also examiner submits camera locations 32A-32E are all different).
As to claim 3, Hazzani discloses everything as disclosed in claim 1. In addition, Hazzani discloses a view changing unit that changes an angle of view at which the image capture unit performs image capturing, wherein in a case where the search for the main subject is performed in the first operation mode and the main subject is detected from an image captured by the image capture unit, the view changing unit changes an angle of view at which the image capture - 36 -Substitute Specification - Clean10207638US01unit performs image capturing for the main subject based on a preset image capture condition, and the image capture unit captures an image of the main subject at the angle of view that is changed by the view changing unit. ([0040-0043]) discloses automatic camera handoff…as user 24, fig. 1 moves thru area 22, location tracking subsystem 44 measures the geographical location of terminal 28 and sends location to correlation system 48 which is passed to server 70…. server 70 determines which camera contains object for image capture tracking handoff)
As to claim 6, Hazzani discloses everything as disclosed in claim 1. In addition, Hazzani discloses a recording unit records the image captured at the angle of view that is different from the angle of view of the external apparatus in a recording medium in the second operation mode. (132, Fig. 4 & [0054] discloses a check is made whether a camera hand off is needed, if not a search for users location is not conducted…also examiner submits camera locations 32A-32E are all different).
As to claim 7, Hazzani discloses everything as disclosed in claim 3. In addition, Hazzani discloses wherein in the second operation mode, the view changing unit changes the angle of view at which the image capture unit performs image capturing to the angle of view that is different from the angle of view of the external apparatus based on the subject information and the preset image - 37 -Substitute Specification - Clean10207638US01capture condition, and wherein the image capture unit performs image capturing at the angle of view that is changed by the view changing unit. ([0040-0043]) discloses automatic camera handoff…as user 24, fig. 1 moves thru area 22, location tracking subsystem 44 measures the geographical location of terminal 28 and sends location to correlation system 48 which is passed to server 70….server 70 determines which camera contains object for image capture object tracking handoff)
As to claim 8, Hazzani discloses everything as disclosed in claim 3. In addition, Hazzani discloses wherein the view changing unit changes the angle of view at which the image capture unit performs image capturing such that the image capture unit captures the image of the main subject from a direction different from an image capturing direction of the external apparatus and the captured image includes the main subject captured by the external apparatus in the second operation mode. ([0040-0043]) discloses automatic camera handoff…as user 24, fig. 1 moves thru area 22, location tracking subsystem 44 measures the geographical location of terminal 28 and sends location to correlation system 48 which is passed to server 70….server 70 determines which camera contains object for image capture object tracking handoff)
As to claim 9, Hazzani discloses everything as disclosed in claim 3. In addition, Hazzani discloses wherein the view changing unit changes the angle of view at which the image capture unit performs image capturing such that the image capture unit captures an image of a subject different from the main subject captured by the external apparatus in the second operation mode. ([0040-0043]) discloses automatic camera handoff…as user 24, fig. 1 moves thru area 22, location tracking subsystem 44 measures the geographical location of terminal 28 and sends location to correlation system 48 which is passed to server 70….server 70 determines which camera contains object for image capture object tracking handoff…also examiner submits camera locations 32A-32E are all different)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hazzani (U.S. Publication 2011/0069173) in view of Lin (U.S. Publication 2004/0252194)
As to claim 2, Hazzani discloses everything as disclosed in claim 1 but is silent to a recording unit that records an image captured by the image capture unit in a recording medium, wherein in a case where the search for the main subject is performed in the first operation mode and the main subject is detected from an image captured by the image capture unit, the recording unit records the image in the recording medium.
However, Lin’s Fig. 3 & [0028-0034] discloses a recording unit that records an image captured by the image capture unit in a recording medium, wherein in a case where the search for the main subject is performed in the first operation mode and the main subject is detected from an image captured by the image capture unit, the recording unit records the image in the recording medium. ([0028] discloses video object tracking which tracks time and location of object appearances and disappearances within camera field of view…[0031-0032] discloses detecting object occurrence/disappearance of object in other camera field of views in order to handoff camera signal capture)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hazzani’s disclosure to include the above limitations in order to facilitate high speed object tracking moving through an environment. 
As to claim 4, Hazzani in view of Lin discloses everything as disclosed in claim 2. In addition, Hazzani discloses position information about the main subject is transmitted to the external apparatus. ([0040-0043]) discloses automatic camera handoff…as user 24, fig. 1 moves thru area 22, location tracking subsystem 44 measures the geographical location of terminal 28 and sends location to correlation system 48 which is passed to server 70…. server 70 determines which camera contains object for handoff). Lin discloses where the search for the main subject is performed in the first operation mode and the main subject is detected from an image captured by the image capture unit, position information about the main subject is transmitted to the external apparatus ([0028] discloses video object tracking which tracks time and location of object appearances and disappearances within camera field of view…[0031-0032] discloses detecting object occurrence/disappearance of object in other camera field of views in order to handoff camera signal capture). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hazzani (U.S. Publication 2011/0069173) in view of Boice et al. (U.S. Publication 2006/0126738)
As to claim 5, Hazzani discloses everything as disclosed in claim 3 but is silent to a detection unit that detects a motion vector from the image captured by the image capture unit; and a determination unit that determines a position of the main subject from the motion vector, wherein the view changing unit changes the angle of view at which the image capture unit performs image capturing based on the position of the main subject that is determined by the determination unit in the first operation mode.
However, Boice’s Abstract & [0007, 0027-0033] discloses a detection unit that detects a motion vector from the image captured by the image capture unit; and a determination unit that determines a position of the main subject from the motion vector, wherein the view changing unit changes the angle of view at which the image capture unit performs image capturing based on the position of the main subject that is determined by the determination unit in the first operation mode.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hazzani’s disclosure to include the above limitations in order to fully automated motion tracking in broader settings. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661